Citation Nr: 0613599	
Decision Date: 05/10/06    Archive Date: 05/17/06

DOCKET NO.  05-35 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from September 1939 to July 
1945.  The appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the claim.

For good cause shown, the appellant's case has been advanced 
on the Board's docket pursuant to the provisions of 38 C.F.R. 
§ 20.900(c) (2005).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

The Certificate of Death reflects that the veteran died on 
September [redacted], 2004 while an inpatient at Sentara Virginia 
Beach General Hospital.  The immediate cause of death was 
listed as acute hypoxic respiratory failure.  Conditions 
listed as leading to the immediate cause were pleural 
calcifications and pulmonary interstitial fibrosis.  
Underlying causes listed were congestive heart failure, 
diastolic dysfunction, and coronary artery disease.  Other 
significant conditions which contributed to the veteran's 
death were systolic cardiac dysfunction, and ischemic 
cardiomyopathy.

The appellant contends that the veteran's service connected 
anxiety neurosis is related to the veteran's hypertension and 
heart disease, and therefore contributed to the veteran's 
death.  

The veteran's service medical records reflect that the 
veteran's six and one-half months-combat experience 
exacerbated pre-service anxiety and tension, and he was 
discharged after in-patient treatment for an anxiety 
reaction.  A July 1945 treatment report reflected a blood 
pressure reading of 130/90.  A July 1945 chest X-ray report 
showed the heart and lungs as essentially negative.  The 
service medical records reflect no entries related to 
complaints, findings, or treatment for a heart disorder or 
hypertension, or any of the conditions listed on the death 
certificate.

An October 1946 VA examination report for follow-up of the 
veteran's psychiatric condition reflects that his blood 
pressure was 128/78.  A slight systolic murmur was noted, but 
no cardiac enlargement.  

Private treatment reports note a percutaneous transluminal 
coronary angioplasty in 1994.  A 2002 report noted the 
veteran's problem list consisted of cardiac dysfunction, as 
reflected by the 1994 procedure and probable acute coronary 
syndrome; hypertensive cardiovascular disease; pulmonary 
dysfunction, as reflected by a history of interstitial 
fibrosis and a 25-year history of smoking, discontinued in 
1967; dyslipidemia; hyperuricemia; and peripheral vascular 
disease with claudication.  The report did not mention any 
psychiatric disorder.

The Board finds that remand is necessary for additional 
information to be obtained.  
In this case, there is no evidence of any current diagnosis 
or treatment of the veteran's anxiety disorder.  The last 
evidence on this issue is a VA examination report from 1960.  
As the extent of the veteran's anxiety before his death would 
assist the physician in rendering an opinion as to whether 
the veteran's hypertension or heart disease was related to 
the veteran's service connected anxiety, the claimant should 
be asked to submit evidence concerning the veteran's 
psychiatric treatment from 1960 until death.  The claimant 
should also be asked again to submit evidence showing when 
the veteran was first diagnosed with hypertension.  

In addition, the death certificate shows the veteran was an 
inpatient at Sentara Virginia Beach General Hospital at the 
time of death.  The Board notes that although a copy of a 
July 2003 hospitalization report was submitted by the 
claimant, the terminal hospital report was not submitted.  
The claimant should again be asked to complete an 
authorization form for the RO to obtain all treatment records 
from that hospital, including the terminal hospital report. 

Review of the file indicates that the claimant has not been 
fully cooperative in the previous requests for evidence, 
instead arguing that additional evidence should not be 
required.  As the record does not contain any information as 
to the severity of the veteran's anxiety since 1960, nor a 
competent nexus opinion specifically linking this veteran's 
anxiety with his heart disease and/or death, additional 
evidence is, in fact, necessary to substantiate the claim.  
Thus, the claimant is hereby informed that "[t]he duty to 
assist is not always a one-way street.  If a [claimant] 
wishes help, [s]he cannot passively wait for it in those 
circumstances where [s]he may or should have information that 
is essential in obtaining the putative evidence."  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  

If the claimant reasonably cooperates with the above requests 
for information, then a VA medical opinion should be 
requested.  38 C.F.R. § 3.159(c)(4).  At a minimum, the 
claimant must provide sufficient authorization for Sentara 
Virginia Beach General Hospital in order that the terminal 
hospital report and all records of treatment from that 
facility can be obtained before a VA examination should be 
requested.  

Accordingly, this appeal is REMANDED for the following 
action:

1.  The RO should advise the claimant to 
provide the names and addresses of all 
medical care providers who treated the 
veteran for his anxiety disorder since 
1960.  After securing the necessary 
release, the RO should obtain these 
records.

2.  The RO should advise the claimant to 
provide the names and addresses of all 
medical care providers who treated the 
veteran for hypertension or heart disease 
prior to 1994, to include the date when 
he first was diagnosed with hypertension.  
After securing the necessary release, the 
RO should obtain these records.

3.  The RO should advise the claimant to 
provide a fully completed authorization 
form for Sentara Virginia Beach General 
Hospital in order that all treatment 
records from that facility may be 
obtained, to specifically include the 
terminal hospital report.  After 
securing the necessary release, the RO 
should obtain these records.

4.  If the claimant reasonably cooperates 
with the above requests for evidence (at 
a minimum providing authorization for 
records from Sentara Virginia Beach 
General Hospital to include the terminal 
hospital report), the RO should obtain a 
VA medical opinion by a cardiologist in 
order to determine whether the veteran's 
death is related to service on a direct 
basis or whether service-connected 
anxiety disorder caused or substantially 
or materially contributed to the 
veteran's death, to include the 
relationship between the veteran's 
anxiety and his heart disease.  All 
opinions should be based on a review of 
the evidence of record, including the 
service medical records, and sound 
medical principles.  The claims file must 
be sent to the examiner for review.  The 
examiner should provide a rationale for 
all opinions expressed.  If an opinion 
cannot be rendered without resort to mere 
speculation, such should be indicated. 

Specifically, following review of the 
claims file, the examiner should provide 
the following opinions:

(a)	Is it more likely, less likely, or 
as likely as not (i.e. the evidence of 
record is so evenly divided that, in 
the examiner's expert opinion, it is 
as medically sound to find in favor of 
the examiner's conclusion as it is to 
find against it) that the veteran's 
hypertension or heart disease arose 
during service?

(b)	If hypertension is not related to 
service, is it more likely, less 
likely, or as likely as not that the 
veteran's service connected anxiety 
disorder caused the veteran's heart 
disease or hypertension, or 
permanently worsened those disorders 
beyond the normal progress of the 
diseases? 

(c)	Did the veteran's anxiety disorder 
otherwise materially or substantially 
contribute to the veteran's death.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 
5109B, 7112).


		
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






